Smith, J.
The charges were general ones for medicine and attendance. One item was, “ 13 dollars for medicine and attendance on one of the General’s daughter’s, in curing the whooping cough.” *545The new trial is asked for, on the ground, that the plaintiff ought to have given a specific bill of the medicine and attendance. I did think otherwise, on hearing this case ; but on mature consideration, 1 think the charges were too general, and am, therefore, for granting a new trial.
Grimes, Nott, and Beevard, Js., concurred.
CoiiCOCK, and Bay, Js., dissented.